      Case 1:18-cv-01060-GBD-KHP Document 95 Filed 01/14/20 Page 1 of 2




                                    1 MetroTech Center, Suite 1701
                                      Brooklyn, New York 11201
                                      Telephone: (718) 215-5300
                                         Fax: (718) 215-5304
                                         www.abramslaw.com

                                                                                          01/15/2020


                                                                      January 13, 2019
VIA ECF

Magistrate Judge Katherine Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                              Re: Willford v. United Airlines Inc.
                                                                 Case No. 18-cv-1060
Dear Judge Parker,

        I am obliged to make this letter motion for a further, albeit brief extension of the end date
for discovery and an adjournment of the presently scheduled conference for January 21, 2020
(Docket No.92) .

       The reason for the request, I regret to say, is that my recovery from heart surgery has
been a rocky one and still going on, so much so that I now have to undergo an adjunct cardiac
procedure in the Hospital at the earliest possible date per their schedule, which is coincidentally
the same date as the previously scheduled conference January 21.

        The court should know, however, that during this past interval parties have by no means
been idle. Depositions have gone forward, further documents exchanged and in fact as of this
writing there is a third-party deposition going on with one of my partners in my stead. However,
there are other aspects of the case including particular depositions with which I have the greatest
familiarity, and document issues which most efficiently left to the undersigned.

        As of this date, assuming that things begin to go smoothly soon, I would anticipate that
the parties will need an additional three weeks from the end date of discovery which is currently
January 14, am thereby requesting a discovery end on or about February 4 with a conference
scheduled to take place with the Court the following week.

        It was my intention to file this letter before close of business today. However, because of
other counsel’s unavailability as to the specific date (consent to an extension was already agreed)
           Case 1:18-cv-01060-GBD-KHP Document 95 Filed 01/14/20 Page 2 of 2



     as of this hour, the filing may have to await tomorrow a.m.

     We thank Your Honor for consideration of the above request.

                                          Respectfully submitted,


                                          ABRAMS, FENSTERMAN, FENSTERMAN,
                                          EISMAN FORMATO, FERRARA, WOLF &
                                          CARONE, LLP


                                          By:    /s/
                                                   Mark L. Furman
                                                Attorneys for Plaintiff
                                               One Metro Tech Center, Suite 1701
                                          Brooklyn, NY 11201Tel: (718) 215-5300
                                               mfurman@abramslaw.com




A status conference in this matter is
hereby scheduled for February 19,
2020 at 3:00 p.m.
                                          01/15/2020
The deadline for discovery is
extended to February 4, 2020.
